Electronically Filed
                                                        Supreme Court
                                                        SCEC-XX-XXXXXXX
                                                        06-SEP-2022
                                                        10:41 AM
                                                        Dkt. 16 FFCL


                           SCEC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    RALPH CUSHNIE, Plaintiff,

                                 vs.

      STATE OF HAWAI#I - CHIEF ELECTION OFFICER, Defendant.


                         ORIGINAL PROCEEDING

       FINDINGS OF FACT, CONCLUSIONS OF LAW, AND JUDGMENT
  (By: Nakayama, Acting C.J., McKenna, Wilson, and Eddins, JJ., and
   Circuit Judge Johnson, in place of Recktenwald, C.J., recused)

          On August 26, 2022, Plaintiff Ralph Cushnie (Cushnie),

and a group of 30 voters in District 17 on the island of Kaua#i,

submitted a letter that we construe as an election contest

complaint (complaint).   On August 31, 2022, Defendant State of

Hawai#i - Chief Election Officer (Defendant) filed a motion to

dismiss Cushnie’s complaint.   On September 2, 2022, Cushnie filed

a letter in rebuttal to the motion to dismiss (rebuttal).       Upon

consideration of the complaint, motion to dismiss, and rebuttal,

and having heard this matter without oral argument, we enter the

following findings of fact, conclusions of law, and judgment.

                          FINDINGS OF FACT

          1.   Cushnie filed the complaint on August 26, 2022.
          2.      Cushnie asserts that two audits were performed for

the 2022 Primary Election that did not satisfy the requirements

of Hawai#i Revised Statutes (HRS) § 16-42 (2009) because, in the

first audit, the ballots were not chosen randomly, and, in the

second audit, ballot images were incorrectly compared to

electronic tallies when HRS § 16-42 requires paper ballots to be

compared to electronic tallies.

          3.      Cushnie requests that the certification of the

2022 Primary Election be halted until a manual recount of the

paper ballots of one randomly selected district in each county is

performed by election officials and official volunteer observers.

          4.      In addition to HRS § 16-42, Cushnie cites HRS

§§ 11-172 (Supp. 2021) and 11-174.5 (2009 & Supp. 2021) in

support of his assertions and requested relief.

          5.      Cushnie emphasizes the following language in HRS

§ 11-174.5:    “The judgment may invalidate the general, special

general, special, or runoff election on the grounds that a

correct result cannot be ascertained because of a mistake or

fraud on the part of the voter service center officials[.]”

          6.      Defendant asserts that the complaint should be

dismissed with prejudice, or, alternatively, that summary

judgment be entered in its favor.

          7.      Cushnie filed a rebuttal on September 2, 2022,

maintaining that an audit in compliance with HRS § 16-42 has not

been completed.



                                   2
                        CONCLUSIONS OF LAW

          1.   When reviewing a request to dismiss a complaint,

the court’s review “is based on the contents of the complaint,

the allegations of which [the court] accept[s] as true and

construe[s] in the light most favorable to the plaintiff.

Dismissal is improper unless it appears beyond doubt that the

plaintiff can prove no set of facts in support of his claim which

would entitle him to relief.”   Casumpang v. ILWU, Local 142, 94

Hawai#i 330, 337, 13 P.3d 1235, 1242 (2000) (quotation marks and

citation omitted).

          2.   When considering a request to dismiss a complaint,

the court need not accept conclusory or formulaic recitations on

the legal effects of the events alleged.     Kealoha v. Machado, 131

Hawai#i 62, 74, 315 P.3d 213, 225 (2013).

          3.   A complaint challenging the results of a primary

election fails to state a claim unless the plaintiff demonstrates

errors, mistakes, or irregularities that would change the outcome

of the election.   See HRS § 11-172; Funakoshi v. King, 65 Haw.

312, 317, 651 P.2d 912, 915 (1982).

          4.   Plaintiffs challenging a primary election must

show that they have actual information of mistakes or errors

sufficient to change the election result.    Funakoshi, 65 Haw. at

316-17, 651 P.2d at 915.

          5.   HRS § 11-172 provides in relevant part:    “With

respect to any election, any candidate, or qualified political

party directly interested, or any thirty voters of any election

                                 3
district, may file a complaint in the supreme court.   The

complaint shall set forth any cause or causes, such as but not

limited to, provable fraud, overages, or underages, that could

cause a difference in the election results.”

            6.   In order for a primary election complaint to be

legally sufficient, it must “show[] that the specific acts and

conduct . . . complain[ed of] would have had the effect of

changing the results of the primary election[.]”   Elkins v.

Ariyoshi, 56 Haw. 47, 49, 527 P.2d 236, 237 (1974); see

Funakoshi, 65 Haw. at 314, 651 P.2d at 913 (“‘[D]ifference in the

election results’ in HRS § 11-172 . . . mean[s] ‘a difference

sufficient to overturn the nomination of any particular candidate

or candidates in the primary.’”    (Quoting Elkins, 56 Haw. at 49,

527 P.2d at 237)).

            7.   HRS § 11-173.5 (2009 & Supp. 2021) sets forth,

among other matters, the time requirements for primary election

contests to be filed in the supreme court, as well as the remedy

allowed to be provided in primary election contests.

            8.   Having the court decide which candidate was

nominated or elected is the only remedy that can be given in a

primary election contest.    Funakoshi, 65 Haw. at 315-16, 651 P.2d

at 914.   In other words, the “only statutory relief to which

plaintiff is entitled under HRS § 11–173.5(b) would be to have

this Court declare the name of the candidate to be nominated or

elected.”    Id. at 315, 651 P.2d at 914.

            9.   HRS § 11-174.5 sets forth, among other matters,

                                  4
the remedies allowed to be provided in general election contests,

which includes “invalidat[ing] the general . . . election on the

grounds that a correct result cannot be ascertained because of a

mistake or fraud on the part of the voter service center

officials[.]”

          10.   HRS § 11-174.5 does not apply here because the

2022 General Election has not happened yet, and thus there are no

general election results to invalidate.   See Funakoshi, 65 Haw.

at 315, 651 P.2d at 914 (“HRS § 11-173.5(b) does not provide for

a judgment that would invalidate the primary election and allow a

new election.   The legislature only provided for this

extraordinary remedy in its statutory provisions pertaining to

general . . . elections.”).

          11.   Taking Cushnie’s allegations as true and viewing

the allegations in a light most favorable to him, Cushnie’s

requested relief of seeking an order halting the certification of

the 2022 Primary Election results until a manual recount is

performed is not a remedy authorized by HRS § 11-173.5(b) (“[t]he

judgment shall decide what candidate was nominated or elected”).

See Funakoshi, 65 Haw. at 315-16, 651 P.2d at 914.

          12.   The complaint thus fails to state a claim upon

which relief may be granted.




                                 5
                            JUDGMENT

          Based upon the foregoing findings of fact and

conclusions of law, judgment is entered dismissing the complaint.

          DATED: Honolulu, Hawai#i, September 6, 2022.

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Michael D. Wilson

                                    /s/ Todd W. Eddins

                                    /s/ Ronald G. Johnson




                                6